PER CURIAM.
Appellant/cross-appellee, Rebecca R. Zugda, the mother, and appellee/cross-ap-pellant Albert Gomez, the father, appeal an order modifying child support and visitation. We affirm.
The order appealed from, reduced the child support to be paid by the father from $75.00 per week to $70.00 per week, based on increased expenses incurred by the father for longer summer visitations. Ar-rearages of child support were reduced by agreement of the parties. The order also provided a visitation schedule to enable the child, who now resides in Michigan, to spend time with his father, who continues to reside in Florida. The trial court has broad discretion in determining the amount of child support, taking into consideration the needs of the child, and the ability of the parents to pay. Leone v. Leone, 15 F.L.W. D2583 (Fla. 3d DCA Oct. 16, 1990). The trial court’s broad discretion also extends to visitation. See e.g. Goodman v. Goodman, 571 So.2d 23 (Fla. 2d DCA 1990).
We find no abuse of discretion in the trial court’s order. Accordingly, we affirm.